DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“drive unit” in Claims 1, 6, 11, and 16;
“drive section” in Claim 1;
“link guide” in Claims 3-4, and 13-14; and
“axial actuator” in Claims 3-4, and 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6, 9, 12-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a spring element to perform or enable the “spring-pretensioned manner” and the “springy manner” recited in Claim 2; and the “spring-pretension(ed)” function in Claims 9, 12, and 19.
Regarding Claims 3-6, and 13-16, Claims 3-6 and 13-16 rejected under 35 U.S.C. 112(b) by virtue of each claims dependency upon either Claim 2 or Claim 12.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 20, the language as written renders the claim objectionable, because it is unclear whether the claim is dependent or independent. If the claim is a dependent claim, then it fails to further limit the parent claim, if the claim is independent, then the reference to "Claim 1” renders it improper since the scope cannot be ascertained.

	
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US 2,832,129) in view of Brancato (US 3,040,423).
Regarding Claim 1, Forster (Fig. 1) discloses an installation tool for a wire thread insert (C) comprising the following features: 
a drive unit (39), in particular an electric or pneumatic drive unit (See Col. 3, Lines 19-24), which provides a switchable rotation movement between a first and a second direction (See Col. 2, Lines 58-63); 
a mandrel body (Comprising of 10 & 27 “10/27”) with a drive section (31) for rotating the mandrel body (10/27) and with a thread section (15) onto which the wire thread insert (C) is rotatable on and from which the wire thread insert is rotatable off (See Fig. 1, which depicts the threaded portion 15 is rotatable on and off of the wire thread;
an installation blade (11) which is movably arranged in the mandrel body (10/27) between an engagement position and a rest position in order to attach in 
19.	Forster does not disclose:
a torque clutch consisting of a form-fit and force-fit interlocking clutch upper part and clutch lower part, of which the clutch upper part is fixedly connected with the drive unit and the clutch lower part is torque-proof connected with the mandrel body, while with 
a decoupled relative rotation between the clutch upper part and the clutch lower part, caused by exceeding a limit torque between the clutch upper part and the clutch lower part, a relative movement between the mandrel body and the installation blade is generable.
However, Brancato teaches an installation tool for a wire thread insert comprising of:
a torque clutch (24/42) consisting of a form-fit and force-fit interlocking clutch upper part (24) and clutch lower part (42), of which the clutch upper part (31) is fixedly connected with the drive unit (18) and the clutch lower part (42) is torque-proof connected with the mandrel body (40), while
a decoupled relative rotation between the clutch upper part (24) and the clutch lower part (42) is caused by exceeding a limit torque between the clutch upper part (24) and the clutch lower part (42). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the installation tool for a wire thread insert of Forster to further comprise of: 
a torque clutch consisting of a form-fit and force-fit interlocking clutch upper part and clutch lower part, of which the clutch upper part is fixedly connected with the drive unit and the clutch lower part is torque-proof connected with the mandrel body, while
a decoupled relative rotation between the clutch upper part and the clutch lower part is caused by exceeding a limit torque between the clutch upper part and the clutch lower part, 
as taught by Brancato, as a known means of reducing this risk of overstress and damage to the tool, the insert, or the hole of the boss.
Forster, as modified by Brancato, discloses an the installation tool for a wire thread insert
a torque clutch (Brancato, 24/42) consisting of a form-fit and force-fit interlocking clutch upper part (Brancato, 24) and clutch lower part (Brancato, 42), of which the clutch upper part (Brancato, 31) is fixedly connected with the drive unit (Brancato,18; Forster, 39) and the clutch lower part (Brancato, 42) is torque-proof connected with the mandrel body (Brancato,40; Forster, 10/27), while
a decoupled relative rotation between the clutch upper part (Brancato, 24) and the clutch lower part (Brancato, 42), caused by exceeding a limit torque between the clutch upper part (Brancato, 24) and the clutch lower part (Brancato, 42), a relative movement between the mandrel body (Brancato, 20; Forster 10/27) and the installation blade (28) is generable. The term “is generable” for the purposes of examination is being construed in accordance with the plain ordinary meaning according to Merriam Webster Dictionary as “capable of being 
Regarding Claim 2, Forster, as modified, discloses the installation tool according to Claim 1, as previously discussed above, in which the clutch lower part (Brancato, 42) and the clutch upper part (Brancato, 24)) are arranged against each other in a spring-pretensioned manner (Brancato, Spring 48), so that in case of a rotation blockage of the clutch lower part (Brancato, 42) over the mandrel body (Brancato, 20; Forster 10/27), the clutch upper part (Brancato, 24) is rotatable with respect to the clutch lower part (Brancato, 42), with the clutch lower part (Brancato, 42) giving way in a springy manner. The spring of Brancato (Brancato, 48) biases the clutch lower part (Brancato, 42) towards the clutch upper part (Brancato, 24). See Brancato, Fig. 1.
Regarding Claim 3, Forster, as modified, discloses the installation tool according to Claim 2, as previously discussed above, in which the clutch upper part (Brancato, 24) comprises a link guide (Forster, Slot 16) with which an axial actuator (Forster, 30) of the clutch upper part (Brancato, 42) is axially displaceable depending on a rotation direction of the clutch upper part (Brancato, 24), with the axial actuator 
Regarding Claim 4, Forster, as modified, discloses the installation tool according to Claim 3, as previously discussed above, in which the axial actuator (Forster, 30) is a clutch piston (Forster, 30) that is axially guided in the clutch upper part (Brancato, 24) with an at least one-sided radially protruding roller pin (Forster, 22) which engages into the link guide (Forster, Slot 16).
Regarding Claim 5, Forster, as modified, discloses the installation tool according to Claim 4, as previously discussed above, in which the link guide (Forster, 16) defines a curvilinear path, in particular a helix path, in the clutch upper part (Brancato, 24), which causes a relative axial displacement between the clutch upper part (Brancato, 24) and the clutch piston (Forster, 30) when the clutch upper part (Brancaot, 24) is rotated relative to the clutch piston (Forster, 30). See Forster, Fig. 2 and Col. 2, Lines 51-64.
Regarding Claim 6
Regarding Claim 11, Claim 11 meets all of the limitations of Claim 1, as best understood, as applied to Claim 1 above.
Regarding Claim 12, Claim 12 meets all of the limitations of Claim 2, as best understood, as applied to Claim 1, 2, and 11 above.
Regarding Claim 13, Claim 13 meets all of the limitations of Claim 3, as best understood, as applied to Claim 1, 2, 3, 11, and 12 above.
Regarding Claim 14, Claim 14 meets all of the limitations of Claim 4, as best understood, as applied to Claim 1, 2, 3, 3 11, 12 and 13 above.
Regarding Claim 15, Claim 15 meets all of the limitations of Claim 5, as best understood, as applied to Claim 1-4, and 11-14 above.
Regarding Claim 16, Claim 16 meets all of the limitations of Claim 6, as best understood, as applied to Claim 1-5, and 11-15 above.
Regarding Claim 20, Although Claim 20 recites a method claim, Claim 20 meets all of the limitations of Claim 1, as best understood, as applied to Claim 1 above.
Regarding Claim 23, Although Claim 20 recites a method claim, Claim 23 meets all of the limitations of Claim 1, as best understood, as applied to Claims 1 and 20 above.
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Brancato, in further view of Stephens (US 2,969,588).
Regarding Claim 4, to the extent that applicant may argue that Forster, as modified by Brancato, comprises a pin (Forster, 22) but does not explicitly disclose a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the installation tool for a wire thread insert of Forster, as modified, to further comprise of a roller pin which engages into a link guide, as explicitly taught by Stephens, as a matter of design choice, for the purpose of  controlling the relative axial movement between the mandrel body (Brancato, 20; Forster 10/27) and the installation blade (Forster, 11) in a more controlled manner to improve the smoothness of the movement and reduce the potential for stress concentrations of the interacting parts.
Regarding Claim 5, Forster, as modified, discloses the installation tool according to Claim 4, as previously discussed above, in which the link guide (Forster, 16; Stephens, 44) defines a curvilinear path, in particular a helix path, in the clutch upper part (Brancato, 24), which causes a relative axial displacement between the clutch upper part (Brancato, 24) and the clutch piston (Forster, 30) when the clutch upper part (Brancaot, 24) is rotated relative to the clutch piston (Forster, 30). See Forster, Fig. 2 and Col. 2, Lines 51-64.
Regarding Claim 6, Forster, as modified, discloses the installation tool according to Claim 5, as previously discussed above, in which the axial displacement of the clutch piston (Forster, 30) is transferable to the installation blade (Forster, 11) via an actuator (Foster, 30) and/or in which the axial displacement takes place depending on the rotation direction of the clutch upper part (Brancato, 24) compared with the clutch lower part (Brancato, 42) in the direction of the mandrel body (Brancato, 20; Forster 
Regarding Claim 14, Claim 14 meets all of the limitations of Claim 4, as best understood, as applied to Claim 1, 2, 3, 3 11, 12 and 13 above.
Regarding Claim 15, Claim 15 meets all of the limitations of Claim 5, as best understood, as applied to Claim 1-4, and 11-14 above.
Regarding Claim 16, Claim 16 meets all of the limitations of Claim 6, as best understood, as applied to Claim 1-5, and 11-15 above.
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Brancato, in further view of Bubel (US 2006/0016300 A1).
Regarding Claim 8, Forster, as modified, discloses the installation tool according to Claim 1, as previously discussed above, in which the clutch upper part (Brancato, 24) and the clutch lower part (Brancato, 42) each comprises in an axial orientation opposite to each other. See Brancato, Fig. 1.
Forster, as modified does, not disclose a circumferential sequence of at least two contra-directional ramps being adjacent with respect to a common vertex, with the ramps defining an engagement contour between the clutch upper part and the clutch lower part.
However, Bubel (Fig. 9) teaches a tool for inserting fasteners with a torque limiting feature that comprises of a circumferential sequence of at least two contra-directional ramps being adjacent with respect to a common vertex, with the ramps 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the installation tool for a wire thread insert of Forster, as modified, to further comprise of a circumferential sequence of at least two contra-directional ramps being adjacent with respect to a common vertex, with the ramps defining an engagement contour between the clutch upper part and the clutch lower part, as taught by Bubel, as a routine design choice, requiring routine experimentation with predictable results, for the purpose of influencing the disengagement of the clutch surfaces.  Furthermore, changes is shape, as a matter of design choice, in the absence of new or unexpected results, does not establish patentability. See MPEP 2144.04.IV.B.
Regarding Claim 9, Forster, as modified, discloses the installation tool according to Claim 8, as previously discussed above, in which an inclination angle of the ramps (See Bubel, Fig. 9) in combination with a spring pretension (Brancato, 48) between the clutch upper part (Brancato, 24) and the clutch lower part (Brancato, 42) determines a limit torque, at which a relative rotation between the clutch upper part (Brancato, 24) and the clutch lower part (Brancato, 42) is generable.
Regarding Claim 18, Claim 18 meets all of the limitations of Claim 8, as best understood, as applied to Claim 1 and 8 above.
Regarding Claim 19.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Brancato, in further view of Schron, Sr et al. (US 5,617,623).
Regarding Claim 10, Forster, as modified, discloses the installation tool according to Claim 1, as previously discussed above.
Forster, as modified does not disclose an anti-disruption blockage with which a rotation movement of the mandrel body is blockable in a targeted manner so that in combination with a rotation direction reversion of the drive unit, the installation tool is displaceable into an initial state.
However, Schron (Fig. 5) teaches an anti-disruption blockage (165) with which a rotation movement of the mandrel body (118) is blockable in a targeted manner so that in combination with a rotation direction reversion of the drive unit (136/148), the installation tool is displaceable into an initial state. See Schron, Col.’s 5-6 (Lines 63 through 11), stating that the purpose of 165 is to allow mutual rotation of the driver and the stud.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the installation tool for a wire thread insert of Forster, as modified, to further comprise of an anti-disruption blockage with which a rotation movement of the mandrel body is blockable in a targeted manner so that in combination with a rotation direction reversion of the drive unit, the installation tool is displaceable into an initial state, as taught by Schron, for the purpose of providing a user with an accessible torque limiting override function to allow the upper clutch surface and the lower clutch surface to rotate together (even if the torque limit has been exceeded) to allow the user to conveniently free the tool should it become jammed.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Brancato, in further view of Thommes et al. (US 2013/0276287 A1).
Regarding Claim 21, Forster, as modified, discloses the installation method according to Claim 20, as previously discussed above.
Forster, as modified does not disclose the further step: bending back an installation tang of the wire thread insert into a thread of the thread opening by means of the installation blade which is displaced into an engagement position, during rotation in the second rotation direction. 
However, Thommes (Abstract) the further step: bending back (Steps S4 to S6, see Paragraph 0068-71) an installation tang (50) of the wire thread insert into a thread of the thread opening by means of the installation blade (80) which is displaced into an engagement position, during rotation in the second rotation direction. See Thommes, Paragraphs 0069-0071. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the installation tool and the method of installing as disclosed by Forster, as modified, to further comprise of the installation blade features and method of installing the insert to further comprise of bending back an installation tang of the wire thread insert into a thread of the thread opening by means of the installation blade which is displaced into an engagement position, during rotation in the second rotation direction, as taught by Thommes, for the purspose of providing Forster, as modified, with the additional or alternative capability of engaging an 
Regarding Claim 22, Forster, as modified, discloses the installation method according to Claim 21, as previously discussed above, with the further step: compressing (Thommes, S5, See Paragraph 0070) the installation tang after bending back and switching the torque clutch when reaching the limit torque in combination with a displacing of the installation blade from an attachment position at the wire thread insert into a rest position. See Thommes, Paragraph 0071.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKay (US 3,446,101); and Newton et al. (US 6,000,114).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723